Order entered December 31, 2019




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-01268-CR

                                 JENNIFER FOLEY, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                             On Appeal from the 26th District Court
                                  Williamson County, Texas
                              Trial Court Cause No. 14-0094-K26

                                           ORDER
        Before the Court is appellant’s December 23, 2019 motion for extension of time to file

her brief. We GRANT the motion and ORDER the brief received along with the motion filed as

of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE